Citation Nr: 0004626	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-39 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to April 
1954.

This appeal arose from an October 1994 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a respiratory disorder.  This decision was 
confirmed and continued by rating actions issued in September 
and November 1995.  The veteran testified at a personal 
hearing at the RO in October 1998.  The veteran and his 
representative were informed of the continued denial of his 
claim by a supplemental statement of the case issued in April 
1999.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from a respiratory disorder which can be related to 
his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for a respiratory disorder.  
38 U.S.C.A. § 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

The veteran's service medical records indicated that his 
respiratory system was within normal limits at the time of 
his January 1951 induction examination.  The evaluation of 
the chest and the chest x-ray were negative.  On March 29, 
1952, he was treated for acute bronchitis.  At the time of 
the April 1954 separation examination, his chest was within 
normal limits and the chest x-ray was negative.

The veteran was examined by VA in May 1955.  He offered no 
respiratory complaints.  The examination of his respiratory 
system was normal.  A chest x-ray revealed no pulmonary 
abnormalities.  Between September and October 1973, he was 
hospitalized at a VA facility for unrelated disorders.  A 
chest x-ray was negative.

The veteran was hospitalized in July 1992, with complaints of 
nasal congestion, a productive cough and shortness of breath.  
Bronchial asthma was diagnosed.  The veteran submitted a 
statement in November 1993 in which he indicated that he had 
been exposed to chemicals to kill rats while serving in 
Korea.  

VA examined the veteran in September 1993, at which time he 
stated that he had experienced numerous episodes of influenza 
and pneumonia since service.  He noted that he had a chronic 
cough, which was occasionally productive, as well as frequent 
wheezing followed by shortness of breath.  It got so bad that 
he finally went to a private physician, who diagnosed asthma.  
The only exposure he recalled was to chemicals during Korea 
to destroy rats.  The evaluation of his chest revealed 
increased AP diameter and increased resonance.  He had a 
prolonged expiratory phase with occasional bilateral late 
expiratory wheezes.  There was no evidence of cor pulmonale.  
He reported that he felt daily chest tightness, wheezing and 
frequent asthma.  There was no cyanosis or clubbing.  He 
displayed a cough, which was productive of sputum.  He also 
had dyspnea on effort.  The diagnosis was chronic obstructive 
pulmonary disease (COPD) with moderate airflow obstruction.

The veteran submitted numerous articles on Hantavirus 
pulmonary syndrome.  This is a rare, rural disease, which is 
contracted by breathing air contaminated by the droppings, 
urine or saliva of mice, rats and voles.  In a statement 
submitted in October 1995, the veteran stated that he had 
been exposed to this virus in service.  During his October 
1998 personal hearing, he reiterated his assertions 
concerning exposure to Hantavirus and chemicals used to kill 
vermin.  However, he did admit that he had never been told by 
any medical professional that he had ever been exposed to 
Hantavirus.  He also noted that he been exposed to extreme 
cold and had suffered exhaustion from climbing the mountains 
in Korea.  He reported that he only saw medics in service for 
his complaints of shortness of breath, who allegedly told him 
that it might be due to a nervous disorder.  He further 
indicated that he had sought treatment from private 
physicians immediately after service, but that they had all 
passed away.  He followed this with a similar statement 
submitted in November 1998.

An August 13, 1998 statement from a private physician noted 
that the veteran was being treated for COPD and chronic 
bronchial asthma.  He been a patient since October 18, 1991.  
On October 29, 1998, a private physician noted that he had 
treated the veteran between 1955 and 1970 for bouts of severe 
upper respiratory disease and chronic bronchial asthma (no 
records accompanied this letter and the date of the first 
treatment for respiratory disorders was not reported).  A 
November 10, 1998 private physician's statement indicated 
that he had been treating the veteran for a pulmonary 
condition (asthma) since June 30, 1995.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

According to Savage v. Gober, 10 Vet. App. 498 (1997), 

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

In the instant case, the evidence indicates that the veteran 
does currently suffer from COPD, identified as bronchial 
asthma.  Therefore, the existence of a current disorder has 
been established.  The evidence also shows that the veteran 
suffered from a single episode of bronchitis in service.  
Thus, the existence of a disease in service has also been 
established.  However, there is no objective evidence that 
relates his current bronchial asthma to the one episode of 
bronchitis in service.  The veteran has also asserted that he 
suffers from the residuals of Hantavirus contracted while 
serving in Korea.  However, he has not presented any 
objective evidence that he does suffer from these residuals.  
He had also submitted several articles about this disorder, 
but generic articles such as these cannot serve as evidence 
of a causal nexus.  See Sacks v. West, 11 Vet. App. 314 
(1998).  Only the veteran has opined that his current 
disorder is related to his service; however, as a layperson, 
he is not competent to render an opinion as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, he has not established that he suffers from a 
chronic disorder related to service.  While one private 
physician had indicated in an October 1998 statement that he 
had treated the veteran between 1955 and 1970 for upper 
respiratory disorders and bronchial asthma, it was not 
indicated when he was first treated for these complaints and 
no clinical records were associated with this letter.  
Therefore, there is no objective indication that the veteran 
developed a chronic disorder related to service.  

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case did indicate that a condition was 
noted in service, namely bronchitis.  However, there is no 
evidence of continuity of symptomatology after service.  
Despite the October 1998 statement of the veteran's private 
physician concerning treatment between 1955 and 1970, a VA 
examination performed in May 1955 noted no respiratory 
complaints; neither did a VA hospitalization from September 
to October 1973.  His current symptoms, which were shown by 
the objective evidence to have begun in 1991, have not been 
related by competent medical evidence to the one episode of 
bronchitis in service.  

Therefore, it is concluded that the veteran has failed to 
present evidence of a well grounded claim for service 
connection for a respiratory disorder.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for a respiratory disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

